Title: To Thomas Jefferson from David Parmelee, 26 February 1806
From: Parmelee, David
To: Jefferson, Thomas


                        
                            Sir
                     
                            City of Washington February 26. 1806.
                        
                        In the year 1801, there were in the County of Washington, in the Mississippi Territory, 756 white persons,
                            and 494 slaves. In the year 1805, a census of the souls in that County was taken, but I disremember the aggregate. I
                            regret that I have not with me the documents necessary to furnish the information you requested. But I beleive I am
                            correct in Saying, that the number of families, in that section of the Territory, have not been much augmented since the
                            year 1801, though the population has increased. After my return to Connecticut, if you desire it, I will with pleasure
                            communicate to you a further statement on this subject.
                        I lodge at Mrs. Tomsons, in one of the six buildings.
                        With due respect and consideration, I am Sir, Your Ob: Ser:
                        
                            David Parmelee 2nd
                        
                    